DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 28, 2021 has been entered.

Status
This instant application No. 15/984868 has claims 1-7 and 9-21 pending.  
Claim 8 is cancelled.
Claim 21 is added to the claims.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated February 3, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is a lack of disclosure for this limitation of the claim amendment: 
“(Currently Amended) A cloud service management system, comprising: 
…
an engine configured to: 
receive a task request for a task having a Quality of Service (QoS) requirement; 
allocate [[a]]the [[first]] task to [[a]]one of a dedicated solution or a shared solution based on the QoS requirement; ... ”
The specification discloses that a task request – see Applicant disclosure at [0054-0055, 0062-0063]. 

However, there are no written details or written description for QoS requirements of a task or request associated with a task. 
Therefore, the claims lacks written description.
Examiner recommends that Applicant either 1) remove the claimed element of a “QoS requirement” or 2) amend the claim to make it consistent with Paragraphs [0034-0035, 0054-0055, 0062-0063].
Regarding claim 7, there is a lack of disclosure for this limitation of the claim amendment: 	
“(Currently Amended) A method, comprising: 
identifying a new virtual machine for instantiation based on a scale-up request, wherein the scale-up request is based on one or more task requests having a Quality of Service (QoS) requirement; 
identifying a target cloud service to host the new virtual machine based on the scale-up request and the QoS requirement, wherein the target cloud service is one of a dedicated solution or a shared solution; … “
The specification discloses that a task request – see Applicant disclosure at [0054-0055, 0062-0063]. 
The specification discloses a scale-up request – see Applicant disclosure at [0060, 0062-0064]. 
The specification also discloses examples of QoS requirements for components, domains, and applications [0034-0035]. 
However, there are no written details or written description for QoS requirements of a task or request. There is further no disclosure of identifying a target cloud service to host the new virtual machine based on a scale-up request.

Examiner recommends that Applicant either 1) remove the claimed element of a “QoS requirement” or 2) amend the claim to make it consistent with Paragraphs [0034-0035, 0054-0055, 0060, 0062-0064].
Regarding claim 17, there is a lack of disclosure for this limitation of the claim amendment: 
“(Currently Amended) Non-transitory computer readable media storing instructions that when executed by a processor are configured to perform operations comprising: 
identifying a new virtual machine for instantiation based on a scale-up request, wherein the scale-up request is based on one or more task requests having a Quality of Service (QoS) requirement; 
identifying a target cloud service to host the new virtual machine based on the scale-up request and the QoS requirement, wherein the target cloud service is one of a dedicated solution or a shared solution; … ”
The specification discloses that a task request – see Applicant disclosure at [0054-0055, 0062-0063]. 
The specification discloses a scale-up request – see Applicant disclosure at [0060, 0062-0064]. 
The specification also discloses examples of QoS requirements for components, domains, and applications [0034-0035]. 
However, there are no written details or written description for QoS requirements of a task or request. There is further no disclosure of identifying a target cloud service to host the new virtual machine based on a scale-up request.
Therefore, the claims lacks written description.
Examiner recommends that Applicant either 1) remove the claimed element of a “QoS requirement” or 2) amend the claim to make it consistent with Paragraphs [0034-0035, 0054-0055, 0060, 0062-0064].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (Pat. No. US/10346188 filed on June 13, 2014; hereinafter Christensen) in view of Du et al. (WO 2017/161329 published on September 21, 2017; hereinafter Du) in view of Efremov et al. (Pub. No. US2017/0041342 published on February 9, 2017; hereinafter Efremov) in view of Mathaiyan et al. (US2017/0026355 published on January 26, 2017; hereinafter Mathaiyan).
Regarding claim 1, Christensen discloses the following: 
(Currently Amended) A cloud service management system, comprising: 
an image database configured to store a virtual machine image in a stored image format; and
(Christensen discloses an image database – see “the distributed, location-aware file system of the big data framework” [Column 2, Lines 9-10] - configured to store a virtual machine image in a stored image format [Column 1, Lines 54-61])
an engine configured to:
allocate a first task to a dedicated solution;
Christensen discloses an engine configured to allocate a VM [Column 1, Lines 39-43; Column 6, Lines 41-52] representing a first task [Column 8, Lines 25-29] to a dedicated solution such as big data VM image management service, e.g. “the big data VM image management system 101 further adds value by enabling the deployment of VMs 109 on the fly within the big data framework 301. Different applications 309 can then be run on these VMs 109” [Column 6, Lines 41-52])
convert the virtual machine image from the stored image format to a deployed image format, wherein the deployed image format conforms to formatting for one of the dedicated solution or the shared solution; and 
(Christensen teaches converting the virtual machine image from the stored image format to a selected format [Column 7, Lines 51-55], which is deployed as a “target” image format [Column 7, Line 67], wherein the deployed image format conforms to formatting for the dedicated solution – known as big data VM image management service [Column 6, Lines 41-52; Column 8, Lines 1-8]. 
Further evidence of the one of the disparate cloud services is provided as follows: 
“Thus, the big data VM image management system 101 has the ability to accept a VM image 109 in a format that is not used by the hypervisor 405 on the host 407, and convert the VM image format to one usable by the target hypervisor 405 at run time” [Column 8, Lines 4-7].
For clarity of prior art disclosure, refer to entirety of subject matter in [Column 6, Lines 41-52; Column 7, Lines 42-67; Column 8, Lines 1-8])
deploy the virtual machine image in the deployed image format to a virtual machine instance of the one of the dedicated solution or the shared solution.
(Christensen teaches deploying the virtual machine image in the deployed image format to a virtual machine instance [Column 6, Lines 41-52; Column 9, Lines 11-26] of the dedicated solution or big data VM image management system service [Column 9, Lines 11-26])

Christensen does not disclose the following:
(1)	receive a task request for a task having a Quality of Service (QoS) requirement; 
(2)	allocate [[a]]the [[first]] task to [[a]]one of a dedicated solution or a shared solution based on the QoS requirement; 
Nonetheless, this feature would have been made obvious, as evidenced by Du.
(1) (Du teaches receiving a task request for a task [Page 50, Paragraphs 0141-0142; Page 55, Paragraph 0152; FIG. 26] having a Quality of Service (QoS) requirement – see DETAILED DESCRIPTION, [Page 50, Paragraph 0142; Page 55, Paragraph 0152])
(2) (Du teaches allocating the task to one of a dedicated solution or a shared solution, e.g. an external cloud [Page 31, Paragraph 0080], based on the QoS requirement – see DETAILED DESCRIPTION, [Page 50, Paragraph 0142; Page 55, Paragraph 0152])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of the QoS requirement of Du to allocate the task of Christensen.
The motivation would have been as follows: “an origin server may wish to offload processing/network load to a surrogate server such that users of a service may experience improved performance” [Abstract – Du].

However, Christensen in view of Du does not disclose the following:
(1)	if the task is allocated to the dedicated solution, access dedicated parameters corresponding to parameters required by the dedicated solution for task running; 
(2)	if the task is allocated to the shared solution, access shared parameters corresponding to parameters required by the shared solution for task running; 
Nonetheless, this feature would have been made obvious, as evidenced by Efremov.
(1) (Efremov teaches that if the requested task is allocated towards [0048] the dedicate/private solution, e.g. “which service said computer is accessing at the particular time, i.e., the public cloud service 120 or the private cloud service” [0048], access dedicated parameters corresponding to parameters required by the dedicated solution for task running [Abstract; 0032-0033, 0048], e.g. “the decision making module 125 determines the parameters of the request, including, for example, which security service the request is accessing, which data (more precisely, the type thereof, such as a file, a link, a hash sum or the like) is being transmitted and/or requested” [0048])
(2) (Efremov teaches that if the requested task is allocated towards [0048] the shared/public solution, e.g. “which service said computer is accessing at the particular time, i.e., the public cloud service 120 or the private cloud service” [0048], access shared parameters corresponding to parameters required by the shared solution for task running [Abstact; 0032-0033, 0048], e.g. “the decision making module 125 determines the parameters of the request, including, for example, which security service the request is accessing, which data (more precisely, the type thereof, such as a file, a link, a hash sum or the like) is being transmitted and/or requested” [0048])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Du with the teachings of Efremov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Efremov to access parameters for tasks of Christensen in view of Du. 
The motivation would have been to benefit from “a decision making module 125 that is configured to determine where to send the request from the computer” [0031 – Efremov].

Christensen in view of Du in view of Efremov does not disclose the following:
(1)	determine that the one of the dedicated solution or the shared solution requires an additional virtual machine for allocation of the task; 
(2)	determine that the stored image format is different from a deployed image format compatible with the one of the dedicated solution and the shared solution; 
Nonetheless, this feature would have been made obvious, as evidenced by Mathaiyan.
(1) (Mathaiyan teaches determining that the one of the dedicated/private solution requires an additional virtual machine for allocation of the task [0034, 0037] – see relevant citations below: 
“In some example embodiments, VMs in the private cloud 205 may need to be scaled beyond the current resources of the private cloud, 205 or the private cloud 205 may need to be taken off-line for a period of time. In such situations, it can be desirable to migrate the VMs in the private cloud 205 to one or more of the public clouds 210, 215” [0034])
(2) (Mathaiyan teaches determining that the stored/raw/normalized image format [0035, 0044] is different from a deployed image format compatible with the shared “public” solution [0036, 0043-0044], e.g. “Attempts to access the virtual machine will require authentication of the hybrid cloud manager. In this example embodiment, the virtual machine can send a challenge to the hybrid cloud manager. The hybrid cloud manager can respond to the challenge by encrypting the challenge or other data using the first authentication private key, and sending the encrypted challenge or other data to the virtual machine. The virtual machine can decrypt the encrypted challenge or other data using the first authentication public key to verify the identity of the hybrid cloud manager” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Du in view of Efremov with the teachings of Mathaiyan. 
Mathaiyan in accordance with either the public solution or private solution of Christensen in view of Du in view of Efremov.
There would have been two motivations for performing the steps of Mathaiyan: 
(1) “These deployments typically include both private and public clouds, resulting in the creation of hybrid clouds that are designed to rapidly scale up and down in response to user demands” [0034 – Mathaiyan].
(2) To promote migration of virtual machine from a public cloud to a private cloud, by converting an image format to normalized or raw image format [0036, 0043 - Mathaiyan].
Regarding claim 3, Christensen in view of Du in view of Efremov in view of Mathaiyan discloses the following: 
The cloud service management system of claim 1, 
wherein the engine is further configured to direct an agent associated with the virtual machine instance to image the virtual machine instance to the virtual machine image according to the deployed image format.  
(Christensen teaches that the one of the two or more disparate cloud services is a dedicated solution – known as big data VM image management service [Column 5, Lines 11-18], and wherein the engine is further configured to direct an agent associated with the virtual machine instance, e.g. “native components and tools can then be run on the VMs” [Column 8, Lines 15-19], to represent the virtual machine instance to the virtual machine image [Column 8, Lines 19-29] according to the deployed image format [Column 7, Lines 64-67; Column 8, Lines 4-15])
Regarding claim 4, Christensen in view of Du in view of Efremov in view of Mathaiyan disclose the following: 
The cloud service management system of claim 1, 
	wherein the engine is further configured to provide the deployed image format to a gateway associated with the shared solution.  
(Mathaiyan teaches that the engine is further configured to provide the deployed image format [0035-0036, 0042-0043] to a gateway associated with the shared/public solution [0042; Claim 10 of Mathaiyan])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Johnston in view of Lawson with the teachings of Mathaiyan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Mathaiyan in accordance with disparate cloud services of Christensen in view of Du in view of Efremov.  
The motivation would have been as follows: “For example, the first authentication public key can be added to a database or similar object (e.g., list) of authorized keys in the virtual machine. In some example embodiments, a secure tunnel driver (e.g., ICA) can also be installed or otherwise inserted into the virtual machine. The secure tunnel driver enables a secure tunnel to be established to connect the virtual machine to a public cloud gateway (e.g., ICS)” [0042 – Mathaiyan].
Regarding claim 5, Christensen in view of Du in view of Efremov in view of Mathaiyan discloses the following: 
The cloud service management system of claim 1, wherein the engine is further configured to: 
receive a second virtual machine image; and store the second virtual machine image in the image database.  
(Christensen teaches receiving a second virtual machine image “in the distributed file system” [Abstract] – the second virtual machine image having one of many “different formats as desired, such as VMware vmdk, VirtualBox vdi, QEMU qcow2, etc” [Column 6, Lines 59-61])
store the second virtual machine image in the image database.  
Christensen teaches storing the second virtual machine image [Abstract; Column 6, Lines 59-61] in the image database, e.g. “A storing module 401 of the big data VM image management system 101 stores images of VMs 109 as data 305 in the distributed, location-aware file system 303 of the big data framework 301 (for example, in HDFS).” [Column 6, Lines 55-61])
Regarding claim 21, Christensen in view of Du in view of Efremov in view of Mathaiyan discloses the following: 
wherein the QoS requirement is a locality requirement
(Du discloses that the QoS requirement is a locality requirement, e.g. “The FQDN request may include one or more variables, such as a requested amount of storage, requested locality (i.e., geographic constraints), and maximum latency from the SS to users” – see DETAILED DESCRIPTION [Page 50, Paragraph 0142])
Claim(s) 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Du in view of Efremov in view of Mathaiyan in view of Curry, JR. et al. (Pub. No. US2012/0290460 published on November 15, 2012; hereinafter Curry, JR.).
Regarding claim 2, Christensen in view of Du in view of Efremov in view of Mathaiyan does not disclose the following: 
The cloud service management system of claim 1, wherein the engine is further configured to deploy the virtual machine image in the stored image format to a second virtual machine instance of another cloud service, wherein the stored image format conforms to formatting for the other cloud service.  
Nonetheless, this feature would have been made obvious, as evidenced by Curry, JR.
(Curry, JR. teaches that the engine is further configured to deploy the virtual machine image [0097-0098], e.g. “Start VM in private cloud 2042; …Stop VM in private cloud 2044;” [0097-0098], in the stored image format from the repository [0075-0076] to a second virtual machine instance of another cloud service [0077-0086], wherein the stored image format conforms to formatting for the other cloud 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Du in view of Efremov in view of Mathaiyan with the teachings of Curry, JR. 
The modification would have been to apply this technique of Curry, JR. for the virtual machine images stored by Christensen in view of Du in view of Efremov in view of Mathaiyan. 
The motivation would have been “to implement the logical private cloud aggregation” [0069 - Curry, JR.]. 
Regarding claim 6, Christensen in view of Du in view of Efremov in view of Mathaiyan in view of Curry, JR. disclose the following: 
The cloud service management system of claim 5, wherein the engine is further configured to: 
convert the second virtual machine image from a native image format to the stored image format.  
(Curry, JR. teaches converting the second virtual machine image from a native image format to the stored image format, e.g. “the resultant converted VM image” is stored in a “repository” [0076])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Du in view of Efremov in view of Mathaiyan with the teachings of Curry, JR. 
The modification would have been to apply this converting technique of Curry, JR. for the second virtual machine image of Christensen in view of Du in view of Efremov in view of Mathaiyan. 
The motivation would have been to perform this conversion, “if modification is warranted for the target private cloud” [0076 - Curry, JR..
Claim(s) 7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (Pat. No. US/10346188 filed on June 13, 2014; hereinafter Christensen) in view of Li et al. (Pat. No. US/9923785 filed on June 24, 2015; hereinafter Li) in view of Mathaiyan et al. (US2017/0026355 published on January 26, 2017; hereinafter Mathaiyan).
Regarding claim 7, Christensen discloses the following: 
A method, comprising: 
converting a virtual machine image from a stored image format to a deployed image format, wherein the deployed image format is configured to receive task assignments using at least one dedicated parameter if the target cloud service is a dedicated solution, and 
(Christensen teaches converting a virtual machine image from the stored image format to a selected format [Column 7, Lines 51-55], which is deployed as a “target” image format [Column 7, Line 67], wherein the deployed image format is configured to receive task assignments using at least one dedicated parameter if the target cloud service is a dedicated solution – known as big data VM image management service [Column 6, Lines 41-52; Column 8, Lines 1-8]. 
Further evidence of the one of the disparate cloud services is provided as follows: 
“Thus, the big data VM image management system 101 has the ability to accept a VM image 109 in a format that is not used by the hypervisor 405 on the host 407, and convert the VM image format to one usable by the target hypervisor 405 at run time” [Column 8, Lines 4-7].
For clarity of prior art disclosure, refer to entirety of subject matter in [Column 6, Lines 41-52; Column 7, Lines 42-67; Column 8, Lines 1-8])
deploying the virtual machine image in the deployed image format to a virtual machine instance of the one of the dedicated solution or the shared solution.  
Christensen teaches deploying the virtual machine image in the deployed image format to a virtual machine instance [Column 6, Lines 41-52; Column 9, Lines 11-26] of the dedicated solution or big data VM image management system service [Column 9, Lines 11-26])

However, Christensen does not disclose the following:
(1) 	identifying a new virtual machine for instantiation based on a scale-up request, wherein the scale-up request is based on one or more task requests having a Quality of Service (QoS) requirement; 
(2)	identifying a target cloud service to host the new virtual machine based on the scale-up request and the QoS requirement, wherein the target cloud service is one of a dedicated solution or a shared solution; 
Nonetheless, this feature would have been made obvious, as evidenced by Li.
(1) (Li teaches identifying a new virtual machine for instantiation based on a scale-up request, wherein the scale-up request [Column 5, Lines 6-18] is based on one or more task requests having a Quality of Service (QoS) requirement [Column 4, Lines 63-67; Column 5, Lines 1-5; FIG. 1, Element 106], e.g. “generates a specific resource allocation plan that compute node 118 implements (e.g., scale up by adding one or more VMs or scale down by removing one or more VMs)” [Column 4, Lines 63-67; Column 5, Lines 1-5])
(2) (Li teaches identifying a target cloud service to host the new virtual machine [Column 4, Lines 38-47; Column 9, Lines 49-53] based on the scale-up request and the QoS requirement [Column 4, Lines 63-67; Column 5, Lines 1-5; FIG. 1, Element 106; FIG. 1, Element 106], wherein the target cloud service is one of a dedicated/private solution or a shared/public solution [Column 2, Lines 44-46; Column 3, Lines 19-22])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen with the teachings of Li. 
Li in accordance with cloud solutions of Christensen. 
The motivation would have been as follows: “More specifically, information used by the resource scaling system 100, including the virtual resource configuration 110, QoS requirements 106 specified and workload changes in real-time 112, is collected as the input of the learning automaton manager 114. The learning automaton manager 114 determines the next optimal resource configuration via adaptive learning. When the workload change is detected by monitor 112, learning automaton manager 114 evaluates the optimal configuration for the in-coming workload. If a scaling decision is made, the new resource configuration plan 116 is generated and sent out to the compute node 118 in the cloud environment” [Column 5, Lines 6-18 – Li].

However, Christensen in view of Li does not disclose the following:
(1) 	identifying a deployed image format based on the scale-up request and the target cloud service, wherein the deployed image format conforms to a format used by the one of the dedicated solution or the shared solution; 
(2) 	determining that a stored image format in an image database is different from a deployed image format compatible with the one of the dedicated solution and the shared solution;
Nonetheless, this feature would have been made obvious, as evidenced by Mathaiyan.
(1) (Mathaiyan teaches identifying a deployed image format based on the scale-up request and the target cloud service [0036, 0043] – see relevant citations below: 
“In some example embodiments, VMs in the private cloud 205 may need to be scaled beyond the current resources of the private cloud, 205 or the private cloud 205 may need to be taken off-line for a period of time. In such situations, it can be desirable to migrate the VMs in the private cloud 205 to one or more of the public clouds 210, 215” [0034], 
Mathaiyan discloses an additional feature, further wherein the deployed image format conforms to a format used by the one of the dedicated solution or the shared solution [0036, 0043-0044])
(2) (Mathaiyan teaches determining that the stored/raw/normalized image format [0035, 0044] is different from a deployed image format compatible with the shared “public” solution [0036, 0043-0044], e.g. “Attempts to access the virtual machine will require authentication of the hybrid cloud manager. In this example embodiment, the virtual machine can send a challenge to the hybrid cloud manager. The hybrid cloud manager can respond to the challenge by encrypting the challenge or other data using the first authentication private key, and sending the encrypted challenge or other data to the virtual machine. The virtual machine can decrypt the encrypted challenge or other data using the first authentication public key to verify the identity of the hybrid cloud manager” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li with the teachings of Mathaiyan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Mathaiyan to format the dedicated solution or cloud solution of Christensen in view of Li. 
There would have been two motivations for performing the steps of Mathaiyan: 
(1) “These deployments typically include both private and public clouds, resulting in the creation of hybrid clouds that are designed to rapidly scale up and down in response to user demands” [0034 – Mathaiyan].
(2) To promote migration of virtual machine from a public cloud to a private cloud, by converting an image format to normalized or raw image format [0036, 0043 - Mathaiyan].
Regarding claim 9, Christensen in view of Li in view of Mathaiyan does not disclose the following: 
The method of claim 7, wherein identifying a new virtual machine for instantiation includes identifying a virtual machine capability.  
(Chakrabarti teaches identifying a new virtual machine for instantiation includes identifying of a virtual machine capability, e.g. “The VM records 292 may further indicate whether a particular VM image has been deployed and whether any VM keys exist for the corresponding VM instance” [0039], and a target cloud service, e.g. “A service or application of a customer may be run on virtual machines instantiated on cloud resource” [0039])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen with the teachings of Chakrabarti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Chakrabarti for a virtual machine of Christensen.  
The motivation would have been as follows: “Upon direction of the auto-scaling manager, or upon a request from a customer or other manager of an application deployed using the cloud system, the corresponding VM images 295 may be identified and loaded on one or more host computers within the cloud system to implement an application deployment or scale up an existing deployment” [0039 – Christensen].
Regarding claim 10, Christensen in view of Chakrabarti in view of Lawson disclose the following: 
The method of claim 7, further comprising: 
locating the virtual machine image for the new virtual machine in an image database.  
(Christensen teaches locating the virtual machine image for the new virtual machine [Column 3, Lines 23-33] in an image database, e.g. “Application programs can also be loaded into system memory 217 from a remote location (i.e., a remotely located computer system 210), for example via the network 
Regarding claim 12, Christensen in view of Li in view of Mathaiyan discloses the following: 
The method of claim 7, 
wherein the target cloud service is the dedicated solution, and Page 7 of 20DOCKET NO.: 46850.24643PATENT Application No.: 15/984,868Office Action Dated: March 27, 2020 
(Christensen teaches that the one of the two or more disparate cloud services is a dedicated solution – known as big data VM image management service [Column 5, Lines 11-18])
wherein deploying the virtual machine image includes directing an agent associated with the virtual machine instance to image the virtual machine instance to the virtual machine image according to the deployed image format.  
(Christensen teaches that deploying the virtual machine image includes directing an agent associated with the virtual machine instance, e.g. “native components and tools can then be run on the VMs” [Column 8, Lines 15-19], to represent the virtual machine instance to the virtual machine image [Column 8, Lines 19-29] according to the deployed image format [Column 7, Lines 64-67; Column 8, Lines 4-15])
Regarding claim 13, Christensen in view of Li in view of Mathaiyan disclose the following: 
The method of claim 7, 
	wherein the target cloud service is the shared solution, and   
(Mathaiyan teaches that the target cloud service is the shared/public solution [0042; Claim 10 of Mathaiyan])
	wherein deploying the virtual machine image includes providing the deployed image format to a gateway associated with the shared solution.  
Mathaiyan teaches deploying the virtual machine image includes providing the deployed image format [0035-0036, 0042-0043] to a gateway associated with the shared/public solution [0042; Claim 10 of Mathaiyan])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li with the teachings of Mathaiyan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Mathaiyan in accordance with disparate cloud services of Christensen in view of Li.
The motivation would have been as follows: “For example, the first authentication public key can be added to a database or similar object (e.g., list) of authorized keys in the virtual machine. In some example embodiments, a secure tunnel driver (e.g., ICA) can also be installed or otherwise inserted into the virtual machine. The secure tunnel driver enables a secure tunnel to be established to connect the virtual machine to a public cloud gateway (e.g., ICS)” [0042 – Mathaiyan].
Regarding claim 15, Christensen in view of Li in view of Mathaiyan discloses the following: 
The method of claim 7, further comprising: 
receiving the virtual machine image; and 
(Christensen teaches receiving the virtual machine image “in the distributed file system” [Abstract])
storing the virtual machine image.  
(Christensen
Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Li in view of Mathaiyan in view of Sethuramalingam (Pat. No. US/9715400 filed on June 29, 2015; hereinafter Sethuramalingam).
Regarding claim 11, Christensen in view of Li in view of Mathaiyan does not disclose the following: 
The method of claim 10, further comprising: 
determining that the stored image format of the virtual machine image for the new virtual machine does not conform to formatting for the target cloud service before converting the virtual machine image.  
Nonetheless, this feature would have been made obvious, as evidenced by Sethuramalingam.
(Sethuramalingam teaches determining that the stored image format of the virtual machine image for the new virtual machine does not conform to formatting [Column 5, Lines 7-14] for the one of the two or more disparate cloud services [Column 6, Lines 6-19], e.g. “Results of any such validation operations may be used in various manners, including to provide them to the client (e.g., via a provided interface of the VMII service), to generate an error message or condition for an imported VMI that fails one or more validation tests, to initiate corrective activities (such as additional or revised modifications) regarding an imported VMI that fails one or more validation tests, etc.” [Column 5, Lines 7-14])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Sethuramalingam. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining technique of Sethuramalingam for image formats that do not conform to the formatting for the one of the two or more disparate cloud services.
The motivation would have been as follows: “The validation to perform for a particular imported VMI of a client may be configurable by the client in at least some embodiments and situations, while in other  Sethuramalingam]. 
Claim(s) 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Li in view of Mathaiyan in view of Curry, JR. et al. (Pub. No. US2012/0290460 published on November 15, 2012; hereinafter Curry, JR.).
Regarding claim 14, Christensen in view of Li in view of Mathaiyan does not disclose the following: 
The method of claim 7, further comprising: 
deploying the virtual machine image in the stored image format to a second virtual machine instance of another cloud service, wherein the stored image format conforms to formatting for the other cloud service.   
Nonetheless, this feature would have been made obvious, as evidenced by Curry, JR.
(Curry, JR. teaches deploying the virtual machine image [0097-0098], e.g. “Start VM in private cloud 2042; …Stop VM in private cloud 2044;” [0097-0098], in the stored image format from the repository [0075-0076] to a second virtual machine instance of another cloud service [0077-0086], wherein the stored image format conforms to formatting for the other cloud service [0077-0086], e.g. “VM conversion service 2016: responsible for VM transformations when destination private cloud format differs from origin VM image format” [0077])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Curry, JR. 
The modification would have been to apply this technique of Curry, JR. for the virtual machine images stored by Christensen in view of Li in view of Mathaiyan. 
The motivation would have been “to implement the logical private cloud aggregation” [0069 - Curry, JR.
Regarding claim 16, Christensen in view of Li in view of Mathaiyan in view of Curry, JR. disclose the following: 
The method of claim 15, further comprising: 
converting the virtual machine image from a native image format to the stored image format.  
(Curry, JR. teaches converting the virtual machine image from a native image format to the stored image format, e.g. “the resultant converted VM image” is stored in a “repository” [0076])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Curry, JR. 
The modification would have been to apply this converting technique of Curry, JR. for the second virtual machine image of Christensen in view of Li in view of Mathaiyan. 
The motivation would have been to perform this conversion, “if modification is warranted for the target private cloud” [0076 - Curry, JR.].
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Curry, JR. 
The modification would have been to apply this converting technique of Curry, JR. for the second virtual machine image of Christensen in view of Li in view of Mathaiyan. 
The motivation would have been to perform this conversion, “if modification is warranted for the target private cloud” [0076 - Curry, JR.].
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (Pat. No. US/10346188 filed on June 13, 2014; hereinafter Christensen) in view of Li et al. (Pat. No. US/9923785 filed on June 24, 2015; hereinafter Li) in view of Mathaiyan et al. (US2017/0026355 published on January 26, 2017; hereinafter Mathaiyan).
Regarding claim 17, Christensen discloses the following: 
(Currently Amended) Non-transitory computer readable media storing instructions that when executed by a processor are configured to perform operations comprising: 
converting a virtual machine image from a stored image format to a deployed image format, wherein the deployed image format is configured to receive task assignments using at least one dedicated parameter if the target cloud service is a dedicated solution, 
(Christensen teaches converting a virtual machine image from the stored image format to a selected format [Column 7, Lines 51-55], which is deployed as a “target” image format [Column 7, Line 67], wherein the deployed image format is configured to receive task assignments using at least one dedicated parameter if the target cloud service is a dedicated solution – known as big data VM image management service [Column 6, Lines 41-52; Column 8, Lines 1-8]. 
Further evidence of the one of the disparate cloud services is provided as follows: 
“Thus, the big data VM image management system 101 has the ability to accept a VM image 109 in a format that is not used by the hypervisor 405 on the host 407, and convert the VM image format to one usable by the target hypervisor 405 at run time” [Column 8, Lines 4-7].
For clarity of prior art disclosure, refer to entirety of subject matter in [Column 6, Lines 41-52; Column 7, Lines 42-67; Column 8, Lines 1-8])
deploying the virtual machine image in the deployed image format to a virtual machine instance of the one of the dedicated solution or the shared solution.  
(Christensen teaches deploying the virtual machine image in the deployed image format to a virtual machine instance [Column 6, Lines 41-52; Column 9, Lines 11-26] of the dedicated solution or big data VM image management system service [Column 9, Lines 11-26])

However, Christensen does not disclose the following:
(1) 	identifying a new virtual machine for instantiation based on a scale-up request, wherein the scale-up request is based on one or more task requests having a Quality of Service (QoS) requirement; 
(2)	identifying a target cloud service to host the new virtual machine based on the scale-up request and the QoS requirement, wherein the target cloud service is one of a dedicated solution or a shared solution; 
Nonetheless, this feature would have been made obvious, as evidenced by Li.
(1) (Li teaches identifying a new virtual machine for instantiation based on a scale-up request, wherein the scale-up request [Column 5, Lines 6-18] is based on one or more task requests having a Quality of Service (QoS) requirement [Column 4, Lines 63-67; Column 5, Lines 1-5; FIG. 1, Element 106], e.g. “generates a specific resource allocation plan that compute node 118 implements (e.g., scale up by adding one or more VMs or scale down by removing one or more VMs)” [Column 4, Lines 63-67; Column 5, Lines 1-5])
(2) (Li teaches identifying a target cloud service to host the new virtual machine [Column 4, Lines 38-47; Column 9, Lines 49-53] based on the scale-up request and the QoS requirement [Column 4, Lines 63-67; Column 5, Lines 1-5; FIG. 1, Element 106; FIG. 1, Element 106], wherein the target cloud service is one of a dedicated/private solution or a shared/public solution [Column 2, Lines 44-46; Column 3, Lines 19-22])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying steps of Li in accordance with cloud solutions of Christensen. 
The motivation would have been as follows: “More specifically, information used by the resource scaling system 100, including the virtual resource configuration 110, QoS requirements 106 specified and workload changes in real-time 112, is collected as the input of the learning automaton manager 114. The learning automaton manager 114 determines the next optimal resource configuration via adaptive Li].

However, Christensen in view of Li does not disclose the following:
(1) 	identifying a deployed image format based on the scale-up request and the target cloud service, wherein the deployed image format conforms to a format used by the one of the dedicated solution or the shared solution; 
(2) 	determining that a stored image format in an image database is different from a deployed image format compatible with the one of the dedicated solution and the shared solution;
Nonetheless, this feature would have been made obvious, as evidenced by Mathaiyan.
(1) (Mathaiyan teaches identifying a deployed image format based on the scale-up request and the target cloud service [0036, 0043] – see relevant citations below: 
“In some example embodiments, VMs in the private cloud 205 may need to be scaled beyond the current resources of the private cloud, 205 or the private cloud 205 may need to be taken off-line for a period of time. In such situations, it can be desirable to migrate the VMs in the private cloud 205 to one or more of the public clouds 210, 215” [0034], 
Mathaiyan discloses an additional feature, further wherein the deployed image format conforms to a format used by the one of the dedicated solution or the shared solution [0036, 0043-0044])
(2) (Mathaiyan teaches determining that the stored/raw/normalized image format [0035, 0044] is different from a deployed image format compatible with the shared “public” solution [0036, 0043-0044], e.g. “Attempts to access the virtual machine will require authentication of the hybrid cloud manager. In this example embodiment, the virtual machine can send a challenge to the hybrid cloud encrypting the challenge or other data using the first authentication private key, and sending the encrypted challenge or other data to the virtual machine. The virtual machine can decrypt the encrypted challenge or other data using the first authentication public key to verify the identity of the hybrid cloud manager” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li with the teachings of Mathaiyan. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Mathaiyan to format the dedicated solution or cloud solution of Christensen in view of Li. 
There would have been two motivations for performing the steps of Mathaiyan: 
(1) “These deployments typically include both private and public clouds, resulting in the creation of hybrid clouds that are designed to rapidly scale up and down in response to user demands” [0034 – Mathaiyan].
(2) To promote migration of virtual machine from a public cloud to a private cloud, by converting an image format to normalized or raw image format [0036, 0043 - Mathaiyan].
Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Li in view of Mathaiyan in view of Chakrabarti et al. (Pub. No. US2018/0183578 filed on December 27, 2016; hereinafter Chakrabarti).
Regarding claim 18, Christensen in view of Li in view of Mathaiyan does not disclose the following:  
The non-transitory computer readable media of claim 17, further storing instructions that when executed by a processor are configured to perform operations comprising: 
identifying a new virtual machine for instantiation based on a scale-up request, wherein the deployed image format is based on the scale-up request.  
***EXAMINER’S INTERPETATION: 
“a deployed image format implies that a virtual machine is already deployed”
(Chakrabarti teaches identifying a new virtual machine for instantiation based on a scale-up request, e.g. “identifying images 295 of the VM instances that are to be deployed on additional cloud system resources to scale-up the deployment” [0039], wherein the deployed image format is based on the scale-up request, e.g. “upon a request from a customer or other manager of an application deployed using the cloud system, the corresponding VM images 295 may be identified and loaded on one or more host computers within the cloud system to implement an application deployment or scale up an existing deployment. Likewise, the auto-scaling manager 285 can determine that virtual machine instances for a particular application or customer should be scaled down and orchestrate the tear down of some of the virtual machines used in the deployment” [0039])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Chakrabarti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply teaching of Chakrabarti to instantiate a new virtual machine of Christensen in view of Li in view of Mathaiyan, based on the scale-up request of Chakrabarti. 
The motivation would have been to perform this instantiation of a new VM, as “a need for more instances of an application and hosting VM are identified by the auto-scaling manager” [0039 – Chakrabarti].
Regarding claim 19, Christensen in view of Li in view of Mathaiyan in view of Chakrabarti discloses the following: 
The non-transitory computer readable media of claim 17, wherein identifying a new virtual machine for instantiation includes identifying a virtual machine capability.   
Chakrabarti teaches identifying a new virtual machine for instantiation includes identifying a virtual machine capability, e.g. “The VM records 292 may further indicate whether a particular VM image has been deployed and whether any VM keys exist for the corresponding VM instance” [0039], and a target cloud service, e.g. “A service or application of a customer may be run on virtual machines instantiated on cloud resource” [0039])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Chakrabarti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Chakrabarti for a virtual machine of Christensen in view of Li in view of Mathaiyan.  
The motivation would have been as follows: “Upon direction of the auto-scaling manager, or upon a request from a customer or other manager of an application deployed using the cloud system, the corresponding VM images 295 may be identified and loaded on one or more host computers within the cloud system to implement an application deployment or scale up an existing deployment” [0039 – Christensen].
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Li in view of Mathaiyan in view of Du et al. (WO 2017/161329 published on September 21, 2017; hereinafter Du).
Regarding claim 20, Christensen in view of Li in view of Mathaiyan does not disclose the following: 
The non-transitory computer readable media of claim 19, further storing instructions that when executed by a processor are configured to perform operations comprising: 
locating the virtual machine image for the new virtual machine in an image database.
Nonetheless, this would have been obvious as evidenced by Du.
Du teaches locating the virtual machine image for the new virtual machine in an image database, 
e.g. “WOKEN state 415 may indicate that the surrogate server is identified in the database with a VM image available for the target FQDN in the surrogate server, and that the VM that hosts the VM image is booted and/or ready to be connected” [0096])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Christensen in view of Li in view of Mathaiyan with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Du to locate the virtual machine image of Christensen in view of Li in view of Mathaiyan.
The motivation would have been to provide statuses of VM images in a database [0096 – Du].

Response to Amendment
Applicant’s arguments, see “REMARKS”, filed January 28, 2021, with respect to claims 1-7 and 9-21. Those arguments have been considered, and accordingly Examiner performed a further examination on the claims. 
However the arguments are moot in view of a new grounds of rejection under 35 U.S.C. 103.
Therefore, independent claims and dependent claims are unpatentable over new prior art combinations set forth under 35 U.S.C. 103. 
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                      
February 13, 2021